UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Amy J. Lee 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: May 31, 2013 to August 31, 2013 Item 1.Schedule of Investments. Attached hereto. BSCD Guggenheim BulletShares 2013 Corporate Bond ETF Portfolio of Investments August 31, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 57.6% Agriculture - 1.7% Altria Group, Inc. BBB 8.500% 11/10/2013 N/A $ 3,242,067 Auto Manufacturers - 2.3% Daimler Finance North America LLC A- 6.500% 11/15/2013 N/A Banks - 11.3% Bank of Nova Scotia (Canada) A+ 2.375% 12/17/2013 N/A BB&T Corp., Series MTN A- 3.375% 09/25/2013 N/A Canadian Imperial Bank of Commerce (Canada) A+ 1.450% 09/13/2013 N/A Citigroup, Inc. A- 6.000% 12/13/2013 N/A Goldman Sachs Group, Inc. A- 5.250% 10/15/2013 N/A JPMorgan Chase & Co., Series 2 A 1.650% 09/30/2013 N/A Royal Bank of Scotland Group PLC (United Kingdom) BB+ 5.000% 11/12/2013 N/A US Bancorp, Series MTN A+ 1.125% 10/30/2013 N/A Wells Fargo & Co. A 4.950% 10/16/2013 N/A Beverages - 2.2% Coca-Cola Co.(a) AA- 0.750% 11/15/2013 N/A Coca-Cola HBC Finance BV (Netherlands) BBB 5.125% 09/17/2013 N/A PepsiCo, Inc. A- 0.875% 10/25/2013 N/A Building Materials - 1.0% CRH America, Inc. BBB+ 5.300% 10/15/2013 N/A Chemicals - 0.7% ICI Wilmington, Inc. BBB+ 5.625% 12/01/2013 N/A Computers - 4.1% Dell, Inc. BBB 1.400% 09/10/2013 N/A Hewlett-Packard Co. BBB+ 1.250% 09/13/2013 N/A International Business Machines Corp. AA- 6.500% 10/15/2013 N/A Diversified Financial Services - 12.7% Caterpillar Financial Services Corp., Series MTN A 6.200% 09/30/2013 N/A Caterpillar Financial Services Corp., Series MTN A 1.550% 12/20/2013 N/A Ford Motor Credit Co., LLC BBB- 7.000% 10/01/2013 N/A General Electric Capital Corp., Series MTN AA+ 1.875% 09/16/2013 N/A General Electric Capital Corp., Series GMTN AA+ 5.400% 09/20/2013 N/A International Lease Finance Corp., Series MTN BBB- 5.625% 09/20/2013 N/A International Lease Finance Corp., Series MTN BBB- 6.625% 11/15/2013 N/A John Deere Capital Corp., Series MTN A 4.900% 09/09/2013 N/A SLM Corp., Series MTNA BBB- 5.000% 10/01/2013 N/A Electric - 0.7% Georgia Power Co. A 1.300% 09/15/2013 N/A Food - 0.9% Mondelez International, Inc. BBB- 5.250% 10/01/2013 N/A Insurance - 1.3% Berkshire Hathaway Finance Corp. AA 4.625% 10/15/2013 N/A MetLife, Inc. A- 5.000% 11/24/2013 N/A Lodging - 0.3% Wynn Las Vegas, LLC / Wynn Las Vegas Capital Corp. BBB- 7.875% 11/01/2017 11/01/13 @ 104 Media - 1.5% Walt Disney Co., Series MTN A 4.500% 12/15/2013 N/A Mining - 1.6% Barrick Gold Financeco, LLC, Series GMTN BBB 6.125% 09/15/2013 N/A Oil & Gas - 4.8% BP Capital Markets PLC (United Kingdom) A 5.250% 11/07/2013 N/A EnCana Corp. (Canada) BBB 4.750% 10/15/2013 N/A Occidental Petroleum Corp. A 1.450% 12/13/2013 N/A Pharmaceuticals - 1.4% Merck & Co., Inc. AA 5.300% 12/01/2013 N/A Pipelines - 0.4% Kinder Morgan Energy Partners, LP BBB 5.000% 12/15/2013 N/A Retail - 1.8% Home Depot, Inc. A- 5.250% 12/16/2013 N/A Wal-Mart Stores, Inc. AA 0.750% 10/25/2013 N/A Software - 0.9% Microsoft Corp. AAA 0.875% 09/27/2013 N/A Telecommunications - 6.0% Cellco Partnership / Verizon Wireless Capital, LLC BBB+ 7.375% 11/15/2013 N/A Qwest Communications International, Inc. BB 7.125% 04/01/2018 04/01/14 @ 102 Telecom Italia Capital SA (Luxembourg) BBB- 5.250% 11/15/2013 N/A Vodafone Group PLC (United Kingdom) A- 5.000% 12/16/2013 N/A Total Corporate Bonds - 57.6% (Cost $109,581,794) Principal Amount Description Coupon Yield Maturity Value US Treasury Security - 41.0% U.S. Treasury Bill NR 0.019% 11/29/2013 N/A (Cost $77,996,117) Number of Shares Description Value Investments of Collateral for Securities Loaned - 0.1% BNY Mellon Securities Lending Overnight Fund, 0.081267%(b) (c) (Cost $86,343) Total Investments - 98.7% (Cost $187,664,254) Other Assets in excess of Liabilities - 1.3% Net Assets- 100.0% LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company SA - Corporation * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.Although not rated, U.S. Treasury Securities have an implied rating of AA+/Aaa.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Security, or portion thereof, was on loan at August 31, 2013. (b) At August 31, 2013, the total market value of the Fund's securities on loan was $84,056 and the total market value of the collateral held by the Fund was $86,343. (c) Interest rate shown reflects yield as of August 31, 2013. Country Breakdown % of Corporate Bonds United States 78.6% UnitedKingdom 9.5% Canada 6.8% Luxembourg 4.3% Netherlands 0.8% Subject to change daily. See previously submitted notes to financial statements for the period ended May 31, 2013. At August 31, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments $ Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investment management, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, unchanged priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs as described above. The fair value estimates for the Level 3 securities are determined in accordance with the Fund’s valuation procedures.The Fund did not have any Level 3 securities at August 31, 2013. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective as of the beginning of the period. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of August 31, 2013. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $
